Case 18-71640-sms            Doc 12   Filed 02/20/19 Entered 02/20/19 10:49:30          Desc Main
                                      Document     Page 1 of 3




   IT IS ORDERED as set forth below:



   Date: February 20, 2019
                                                      _________________________________

                                                                 Sage M. Sigler
                                                          U.S. Bankruptcy Court Judge

 ________________________________________________________________


                              UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF GEORGIA
                                      ATLANTA DIVISION

 IN RE:                                            CHAPTER 7

 AMBER MCDERMOTT LAND TRUST,                       CASE NO. 18-71640-SMS

        Debtor.
 MIDFIRST BANK,                                    CONTESTED MATTER
 ITS SUCCESSORS AND/OR ASSIGNS,

           Movant,
                                                   JUDGE: SAGE M. SIGLER
 vs.

 AMBER MCDERMOTT LAND TRUST,
 Debtor,
 and S. GREGORY HAYS, Trustee,

          Respondents.


                                              ORDER


       Movant’s Motion for Relief [Dkt. 8] filed on January 16, 2019, came on for hearing

February 13, 2019. No opposition was presented to Movant’s Motion, and Trustee did not appear to

oppose it. It is therefore
Case 18-71640-sms        Doc 12     Filed 02/20/19 Entered 02/20/19 10:49:30             Desc Main
                                    Document     Page 2 of 3



       ORDERED that the stay of 11 U.S.C. Section 362(a) is modified to allow Movant and its

assignees to proceed with foreclosure and recover possession in accordance with state law of its

collateral described in the Motion and further known as 1250 Matt-Moore Court, Lithia Springs,

GA 30122. If the sale results in proceeds in excess of Movant’s secured indebtedness, reasonable

fees and foreclosure costs, Movant’s counsel shall immediately notify Trustee and Debtor’s counsel

of same, and shall promptly forward such excess proceeds to the Trustee. It is further

       ORDERED that Movant, at its option, is permitted to exercise all rights and remedies with respect

to the Security Deed and underlying debt and to contact the Debtor via telephone or written

correspondence regarding potential loss mitigation options pursuant to applicable non-bankruptcy law,

including loan modifications, deeds in lieu of foreclosure, short sales and/or any other potential loan

workouts or loss mitigation agreements, or foreclosure-related activities. The entry of this Order does

not absolve the Debtor of the duty to file any necessary pleadings, amendments, or plan modifications

that may be required with regard to such a loan modification. It is further

       ORDERED that the 14-day period under B.R. 4001(a)(3) is waived.

                                        END OF DOCUMENT

Order presented by:


_/s/ J. Kelsey Grodzicki_______________________
J. KELSEY GRODZICKI
Georgia Bar No. 134259
Attorney for Movant
CAMPBELL & BRANNON, LLC
Glenridge Highlands II
5565 Glenridge Connector, Suite 350
Atlanta, Georgia 30342
(678) 443-6454 (phone)
(770) 396-2171 (fax)
kgrodzicki@campbellandbrannon.com
Case 18-71640-sms      Doc 12    Filed 02/20/19 Entered 02/20/19 10:49:30   Desc Main
                                 Document     Page 3 of 3


No Opposition by:

       /s/ S. Gregory Hays
S. Gregory Hays by J. Kelsey Grodzicki with express permission
Chapter 7 Trustee
Hays Financial Consulting, Inc.
2964 Peachtree Road
Suite 555
Atlanta, GA 30305
404-926-0060




Distribution List:

Amber McDermott Land Trust
1250 Matt Moore Court
Lithia Springs, GA 30122


S. Gregory Hays
Suite 555
2964 Peachtree Road
Atlanta, GA 30305

Campbell & Brannon, LLC
Attorneys for Movant
5565 Glenridge Connector, Suite 350
Atlanta, GA 30342
